Case 4:21-cv-10018-JEM Document 1-3 Entered on FLSD Docket 02/03/2021 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY

                            CASE NO. 4:21-cv-10018


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                   COMPOSITE
                   EXHIBIT “3”
       Case 4:21-cv-10018-JEM Document 1-3 Entered on FLSD Docket 02/03/2021 Page 2 of 5
     RELEASE-OF LIABILITY, ASSUMPTION 0F RISK, WAIVER 0F CLAIMS, INDEMNIFICATION &
                            BINDING ARBITRATION AGREEMENT

Notice -By signing this document you may be waiving certain legal rights, including the right to sue.

                     Release and Waiver of Claims: Assumption of the Risk; Indemnification Agreement

ln consideration of being allowed to use the facilities. vessels, and participate in operating personal watercraft and other
activities (collectively the "Activities.`) provided by Key West Jet Ski lnc. (the "Host'.), the Participant hereby agrees. to the
fullest extent permitted by law, as follows:

1)           TO WAIVE ALL CLAIMS that he/she has or may have against the Host arising out of the Participant's
participation in the Activities or the use of any equipment provided by the Host ("Equipment"). including while receiving
instruction and/or training. As used herein. the term "Equipment" shall include, but not be limited to, personal watercraft:

2)        T0 ASSUME ALL RISKS of participating in the Activities and using the Equipment, even those caused by the
negligent acts or conduct of the Host. its owners, affiliates, operators, employees, agents, and/or officers. The Participant
understands that there are inherent risks of participating in the Activities and using the Equipment, which may be both
foreseen and unforeseen and include.serious physical injury and death;

3)        TO RELEASE the Host, its owners, affiliatcs` operators, employees, agents, and officers from all liability for any
loss, damage, injury. death, or expense that the Participant (or his/her next of kin) may suffer. arising out of histher
palficipation in the Activities and/or use of the Equipment. including while receiving instruction and/or training. The
Participant specifically understands that he/she is releasing any and all claims that arise or may arise from any negligent
acts or conduct of the Host, its owners, affiliates. operators, employees` agents, and/or officers, to the fullest extent
permitted by law. rlowever, nothing in this Agreement shall be construed as a release for conduct that is found to constitute
gross negligcncc or intentional conduct; and

4)           TO INDEMNIFY the Host, its owners. affiliatcs` operators` employees, agents` and/or officers` from all liability
for any loss. damage, injury, death, or expense that the Participant (or histher next of kin) may suffer, arising out of
participation in the Activities and/or use of the Equipment, including while receiving instruction and/or training.

                                                PhotograDhvIvideo Release
Participant hereby grants to the IIost, its representatives, and employees the right to take photographs/videos of
Participant in correction with Participant's participation in the Activities. Participant hereby authorizes the Host to
copyright, use` and publish the same in print and/or electronically. Participant hereby agrees that the Host may use such
photographs of Participant for any lawful purpose. including but not limited to publicity, illustration. advertising, and Web
content.
                                                   Personal Resl}onsibilitv

The Participant certifies that he/she has no physical or mental condition that precludes him/her from participating in
the Activities and that he/she is not participating against medical advice.

The Participant understands that his/her participation in the Activities is voluntary and further understands that
he/she has the opportunity to inspect the Host's Equipment, vessels. and facilities before any participation.

The Participant understands that he/she is obligated to follow the rules of the Activities and that he/she can minimize
his/her risk of injury by doing so and through the exercise of coJ##iow se"sc and by being aware of his/her
surroundings.

If, while participating in the Activities, the Participant observes any unusual hazard or condition, which he/she
believes jeopardizes histher personal safety or that of others, he/she will remove himselflherself from participation in
the Activities and immediately bring said hazard or condition to the attention of the Host.
FORM   1505 (0916)                                           Page 1 of 2                                        PWC' - FL Adult
          Case 4:21-cv-10018-JEM Document 1-3 Entered on FLSD Docket 02/03/2021 Page 3 of 5
                                          BLndingArbitraife

The Participant, and the Participant's parent(s) or legal guardian(s) if the Participant is a minor, hereby agrees to
submitanydispute,claim,orcontroversy,relatingtoand/ol.arising from(a)thisReleaseofLiability,Assumptionof
Risk, Waiver of Claims, Indemnification & Binding Arbitration Agreement, (b) Participant's participation in the
Activities, and/or (3) any other interaction between the Participant and the Host, including the determination of the
scope or applicability of this agreement to arbitrate, to binding ai.bitration. Fol. such disputes, there shall be a
three-member arbitration panel, consisting of two party-appointed arbitrators (one arbitrator to be appointed by
each party) and one neutral arbitrator (collectively, the "Panel"), to be chosen by the party-appointed arbitrators.
In the e`Jent that the two party-appointed arbitrators are not able to agi-ee on a third, neutl.al ai.biti.atok the neutral
arbitl.ator shall be appointed by the United States District Court, for the district in which the Activities occurred.
Each party sham pay its own costs, including the costs associated with the party-appointed arbitrators, and the
parties shaH share equally the costs associated with the neutral arbitrator. The arbitration proceeding shall proceed
in the State and County where the Activities occuri.ed, and shall be governed by the Federal Rules of Evidence. The
Panel sham establish a reasonable and appropriate discovery schedule to expeditiously resolve this matter. As a
threshold matter, the Panel shall conrlrm whether the Waiver and Release contained in this Agreement are
enforceable under applicable law. Jlldgment on tlle Award lnay be entered in any court having jurisdiction over the
partiesandcontroversy.Participant.andtheHostspecificallyintendthisBindingArbitrationprovisiontosurvivein



EffjHHHHENHEELE"EraHNREHMHnFNplRImHELRIrHEEEEEHEEEEEEEH
To the extent that any pot.tion of this Agreement ls deemed to be invalid under the law of the applicable jurisdiction, the
remaiiiing portions of the Agreement shall remain binding and available for use by the IIost and its counsel in any
proceeding.

I IIAVE READ AND UNDERSTAND THIS AGREEMENT AND I AM AWARE THAT BY SIGNING THIS
AGREEMENT I MAY BE WAIVING CERTAIN LEGAL RIGHTS, INCLUDING THE RIGHT TO SUE.


                                                                        b ~ Z 8,cso
 Participant`s Name (Printed):



 Participant' s Signature:




                                                                                                          PWC` -FL Adult
                                                          Page 2 of 2
 I.`ORM   1505 (0916)
     Case 4:21-cv-10018-JEM Document 1-3 Entered on FLSD Docket 02/03/2021 Page 4 of 5
     RELEASE .OF LIABILITY, ASSUMPTION OF RISK, WAIVER 0F CLAIMS, INDEMNIFICATION &
                             BINDING ARBITRATION AGREEMENT

Notice -By signing this document you may be waiving certain legal rights, including the right to sue.

                   Release and Waiver of Claims: AssumDtion of the Risk: Indemnification Agreement

ln consideration of being allowed to use the facilities, vessels, and participate in operating personal watercraft and other
activities (collectively the "Activities") provided by Key West Jet Ski lnc. (the "Host"), the Participant hereby agrees` to the
fullest extent permitted by law` as follows:

1)          TO WAIVE ALL CLAIMS that he/she has or inay have against the Host arising out of the Participant's
participation in the Activities or the use of any equipment provided by the Host ("Equipment"), including while receiving
instruction and/or training. As used herein` the term ..Equipment" shall include. but not be limited to, personal watercraft;

2)         TO ASSUME ALL RISKS of participating in the Activities and using the Equipment, even those caused by the
negligent acts or conduct of the Host, its owners, affiliates. operators, employees, agents. and/or officers. The Participant
imderstands that there are inherent risks of participating in the Activities and using the F,quipment, which may be both
foreseen and unforeseen and include.serious physical injury and death;

3)        TO RELEASE the Host, its owners, affiliates` operators` employees. agents` and officers from all liability for any
loss, damage. injury, death, or expense that the Participant (or his/her next of kin) may suffer, arising out of histher
participation in the Activities and/or use of the Equipment, including while receiving instruction and/or training. The
Pailicipant specifically understands that he/she is releasing any and all claims that arise or may arise from any negligent
acts or conduct of the Host, its owners` affiliates. operators, employees` agents, and/or officers. to the fullest extent
permitted by law. However. nothing in this Agreement shall be construed as a release for conduct that is found to constitute
gross negligence or intentional conduct; and

4)          T0 INDF,MNIFY the Host. its owners` affiliates, operators. einployees. agents. and/or officers` from all liability
for any loss. damage, injury, death. or expense that the Participant (or his/her next of kin) may suffer. arising out of
particirtation in the Activities and/or use of the Equipment, ini`luding while rccciving instruction and/oi. training.

                                                Photography/Video Release

Participant hereby grants to the Host, its representatives, and employees the right to tal{e photographs/videos of
Participant in connection with Participant's participation in the Activities. Pailicipant hereby authorizes the Host to
copyright. use, and publish the same in print and/or electronically.      Participant hereby agrees that the Host may use such
photographs of Paiiicipant for any lawful purpose, including but not limited to publicity` illusti.ation, advertising, and Web
content.
                                                   Personal Res onsibilit

The Participant certifies that he/she has no physical or mental condition that precludes him/her from participating in
the Activities and that he/she is not participating against medical advice.

The Participant understands that his/her participation in the Activities is voluntary and further understands that
he/she has the opportunity to inspect the Host's Equipment, vessels, and facilities before any participation.

The Participant understands that he/she is obligated to follow the rules of the Activities and that he/she can minimize
his/her risk of injury by doing so and through the exercise of coJ7c/i!o7i serzsc and hy being aware of his/her
surroundings.

If, while participating in the Activities, the Participant observes any unusual hazard or condition, which he/she
believes jeopardizes his/her personal safety ol. that of others, he/she will remove himself/herself from participation in
the Activities and immediately bring said hazard or condition to the attention of the Host.
FORM 1505 (0916)                                            Page I Of-2                                         PWC -FL Adult
        Case 4:21-cv-10018-JEM Document 1-3 Entered on FLSD Docket 02/03/2021 Page 5 of 5
                                                     Binding Arbitration

The Participant, and the Participant.s parent(s) or legal guardian(s) if the Participant is a minor, hereby agrees to
submit any dispute, claim, or controversy, relating to and/or arising from (a) this Release of Liability, Assumption of
Risk, Waiver of Claims, Indemnification & Binding Arbitration Agreement, (b) Participant's participation in the
Activities, and/or (3) any other interaction between the Participant and the Host, including the determination of the
scope or applicability of this agreement to arbitrate, to I)inding arbitration. For such disputes, there shall be a
three-member arbitration panel, consisting of two party-appointed arbitrators (one ai.bitrator to be appointed by
each party) and one neutral arbitrator (collectively, the "Panel")9 to be chosen by the party-appointed al.bitrators.
In the event that the two party-appointed arbitrators are not able to agl.ec on a third, neutral arbitrator, the neutral
arbitrator shall be appointed by the United States District Court, for the district in which the Activities occurred.
Each party shall pay its own costs, including the costs associated with the party-appointed arbitrators, and the
parties shall share equally the costs associated with the neutral arbitrator. The arbitration proceeding shall proceed
in the State and County where the Activities occurred, and shall be governed by the Federal Rules of Evidence. The
Panel shall establish a reasonable and appropriate discovery schedule to expeditiously resolve this matter. As a
threshold matter, the Panel shall confirm whether the Waiver and Release contained in this Agreement are
enrol.cenble under applicable law. Judgment on the Award may be entered in an}' court having jurisdiction over the
parties and controversy. Participant and the Host specirically intend this Binding Arbitration provision to survive in
ira-e event that any oth.er portiori of this Agreement is held invplid. ±!9II€E I_0 P4RTICIPAN.I: BV SiEni_T#i±!3
Agreement` You ;re givirig u|) your right to commence _I.itigation against the Host in a court of law, and you are.
gi_ying up your I.ight to a trial bv iury.

To the exteiu that any portion of this Agreemei" is deemed to be invalid under the law o±` the applicable jurisdiction, the
remaining portions of the Agreement shall remain binding and available for use by the Host and its counsel in any
proceeding.

I HAVE READ AND UNDERSTAND THIS AGRF,EMENT AND I AM AWARE THAT BY SIGNING THIS
AGREF,MENT I MAY BE WAIVING CERTAIN LEGAL RIGHTS, INCLUDING THE RIGHT TO SUE.




Participant' s Signatul.e:




                                                         Page 2 of 2                                     PWC . . FL Adult
FORM   1505 (0916)
